ORDER ON MOTION TO DISMISS Raucci, J. This cause coming on to be heard on the Respondent’s motion to dismiss and the Claimant’s objection thereto, the Court having considered the written arguments of counsel and the statutory provision involved, and being fully advised in the premises finds: 1. The complaint alleges that the cause of action accrued on July 18,1982. 2. The complaint was filed on April 19,1984. 3. The cause of action is one for slander and slander per se. 4. Section 13 — 201 of the Code of Civil Procedure provides that slander actions shall be commenced within one year next after the cause of action accrued. Section 13 — 211 provides that in the case of a minor, however, the action may be brought within two years after the disability has been removed. 111. Rev. Stat. 1983, ch. 110, pars. 13 — 201,13—211. 5. Section 22 of the Court of Claims Act provides in pertinent part: “Every claim cognizable by the Court and not sooner barred by law shall be forever barred from prosecution therein unless it is filed with the Clerk of the Court within the time set forth as follows: (g) All other claims must be filed within two (2) years after it first accrues saving to minors, and persons under legal disability at the time the claim accrues, in which case the claim must be filed within two (2) years from the time the disability ceases.” (Emphasis supplied.) 111. Rev. Stat. 1983, ch. 37, par. 439.22. 6. All of the Claimants except Harold Fryman are (or were at time of the commencement of the action) minors. 7. Harold Fryman is barred from bringing this action in this Court. 8. This is a “personal action” but not an action for personal injuries. Therefore, notice was not required to be filed pursuant to section 22 — 1 of the Court of Claims Act. 9. The complaint is sufficient to withstand the motion to dismiss. It is ordered that as to Harold Fryman the complaint is dismissed, with prejudice, and he is forever barred from maintaining this action in this court. It is further ordered, that in all other respects, the motion to dismiss be, and it is hereby, denied.